Mr. Justice Wolf
delivered the opinion of the court.
Isidro Salamán was convicted of keeping a bouse of; public resort wbicb habitually disturbed tbe neighborhood. ,
Section 288 of the Penal Code provides:
“Dvery person who keeps any disorderly house, or any house for the purpose of assignation or prostitution, or any house of public resort, by which the peace, comfort or decency of the immediate neighborhood is habitually disturbed, or who keeps any inn in a disorderly manner; and every person who lets any apartment or tenement, knowing that it is to be used for the purpose of assignation or prostitution, is guilty of a misdemeanor.”
The reading of the section leads to the conclusion that the person against whom a prosecution may and should be begun is one who has the control of the house, whether as owner, proprietor, lessee, licensee or the like. The words of the statute do not apply to one who is an employee or subordinate of the person intended by section 288 and this is the theory of the defense. The court, however, orally rendered an opinion wherein it found that all the testimony tended to show that the defendant was in charge of the house; that he was the person in control thereof; that all the witnesses referred to Salamán. The defense tried to show that a club *338had possession, but the court pointed out the possibility of a clnb existing and the defendant still being responsible. At best it was something like a conflict in the evidence.
The judgment should be affirmed.